Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  127261                                                                                              Michael F. Cavanagh
  (66)                                                                                                Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 127261
                                                                   COA: 244589
                                                                   Kent CC: 01-002471-FC
  PATRICK LEWIS a/k/a TONY GRIGGS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  February 3, 2006 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.

        WEAVER, J., would grant reconsideration.

        CORRIGAN, J., would grant reconsideration and, on reconsideration, would accord
  the parties the opportunity to file supplemental briefs before acting to reverse the
  judgment of the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2006                      _________________________________________
           l0424                                                              Clerk